Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Foreign priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in WIPO 
on 10/15/2021 as required by 37 CFR 1.55 but certified copies have not been filed as required.  The drawings in the copy are totally black so they cannot be reviewed. Proper certified copies must be filed.

In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.


Claim Rejection/Refusal - 35 USC § 112 (a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The scope of a claim is definite only when it is supported by an enabling disclosure. When the scope of protection sought exceeds what is enabling in the disclosure, the claim is indefinite. MPEP 2164.
The claim scope must be less than or equal to the scope of the enablement. National Recovery Technologies Inc. v. Magnetic Separation Systems Inc., 49 USPQ2d 1671 (Fed. Cir. 1999) See Goodman, 11 F.3d at 1050, 29 USPQ2d at 2013 ("the specification must teach those of skill in the art how to make and how to use the invention as broadly as it is claimed"’) (citing Vaeck, 947 F.2d at496); In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970). The scope of enablement, in turn, is that which is disclosed in the specification and is understandable to a designer of ordinary skill in the art without resorting to conjecture.
Specifically: 
What is being claimed in Figs. 1.1 and 1.2 is unclear. It is not clear whether the elements labeled A and B have depth are open, closed, recessed, surface indicia or some other configuration. See the drawings that follow. It may be possible for applicant to overcome the rejection by placing the features in broken lines or if flat add flat shading across the surfaces. Also, Figs. 1.1 and 1.2 are inconsistent. The ends of element A in Fig. 1.1 are straight while the same in Fig. 1.2 are rounded. The drawings should be consistent.
There is no corroborating disclosure in the instant application to understand the depth and contours of the Fig. 1.7 bottom view without resorting to conjecture. Specifically, the depth and spatial relationships of the ovular elements, labeled C, cannot be determined without the benefit of a cross-sectional or perspective view. It may be possible to overcome this rejection, by converting the indefinite elements, labeled C, in Fig. 1.7 to broken lines and remove them from the claim by inserting the following statement into the specification preceding the claim (MPEP 1503.02, subsection III):--The broken lines in the drawings depict portions of the delivery robot and form no part of the claimed design. --








    PNG
    media_image1.png
    510
    267
    media_image1.png
    Greyscale







[AltContent: textbox (A. The ends of this element are straight while the same in Fig. 1.2 are rounded. Also, the surface configurations of the ovals here are unclear without a corroborating view.)]


[AltContent: arrow]


    PNG
    media_image2.png
    520
    230
    media_image2.png
    Greyscale










[AltContent: arrow]

[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (A. The ends of this element are rounded while the same in Fig. 1.1 are straight. 
Also, the surface configurations of the ovals here are unclear without a corroborating view.)]








[AltContent: textbox (B. The surface configurations of the ovals here are unclear without a corroborating view.)]
[AltContent: arrow]







[AltContent: textbox (B. The surface configurations of the ovals here are unclear without a corroborating view.)]






    PNG
    media_image3.png
    370
    320
    media_image3.png
    Greyscale






[AltContent: textbox (C. The surface configurations of the ovals here are unclear without a corroborating view.)]

[AltContent: arrow]
[AltContent: textbox (C. The surface configurations of the ovals here are unclear without a corroborating view.)][AltContent: arrow]

[AltContent: arrow]












Summary
The claim stands rejected under 35 USC § 112, (a) and (b) for the reasons set forth above.
The references cited but not applied are considered cumulative art related to the subject matter of the claimed design.

Corrected drawing sheets are required in reply to this Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.
The corrected drawings must not contain new matter (35 U.S.C. 132; 37 CFR 1.121).Conclusion
The application is refused according to 35 U.S.C. 112 (a) and (b). A response is required in reply to the Office action to avoid abandonment of the application. 
Reply Reminder to All Refusals 
Applicant is reminded that any reply to this communication must be signed either by a patent
practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Notes on Correspondence 
Applicant may contact examiner via email at patricia.palasik@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responding to Official USPTO Correspondence
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR
1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be
signed by an attorney or agent registered to practice before the USPTO. Applicants may submit
replies to Office actions only by:
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only)
https://www.uspto.gov/patents/apply
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Palasik whose telephone number 571-272-2638. The examiner can normally be reached Monday-Thursday, from 7:00 to 5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                

/PATRICIA A PALASIK/Primary Examiner, Art Unit 2918                                                                                                                                                                                                        
August 11, 2022